Citation Nr: 1430008	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-08 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diffuse arthralgia of the ankles, knees, and hips, including due to an anthrax vaccination and due to an undiagnosed illness.

2.  Entitlement to service connection for a psychiatric disorder, including due to an anthrax vaccination and secondary to diffuse arthralgia of the ankles, knees, and hips.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to July 1992 and from January 2002 to January 2003.  The Veteran also served with a reserve component from January 1998 to October 2006.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In December 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing has been associated with the claims file.

A review of the record on appeal reveals that the Veteran served in the Persian Gulf from August 1990 to June 1992.  Therefore, the Board has recharacterized his claim of service connection for diffuse arthralgia of the ankles, knees, and hips to include a claim based on an undiagnosed illness.  See West v. Brown, 7 Vet. App. 329 (1995) (en banc).  At his personal hearing, the Veteran testified that his current psychiatric disorder may also be caused by his diffuse arthralgia of the ankles, knees, and hips.  Therefore, the Board has recharacterized his claim of service connection for a psychiatric disorder to include a theory of secondary service connection.  Id.

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran has an undiagnosed illness manifested by pain of the bilateral ankles, knees, and hips which manifested to a compensable level within one year of discharge.  


CONCLUSION OF LAW

The criteria for service connection for an undiagnosed illness manifested by pain of the ankles, knees, and hips have been met. 38 U.S.C.A. § 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 3.317, 4.59 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  
As the claim of entitlement to service connection for diffuse arthralgia is resolved in the Veteran's favor, the only matter disposed of in this decision, further discussion here of compliance with the VCAA is not necessary.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by continuity of symptomatology after service under 38 C.F.R. § 3.303(b).  The Federal Circuit held that continuity of symptomatology under § 3.303(b) applies only to chronic diseases listed in § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For example, arthritis and organic diseases of the nervous system are both listed as a disease under § 3.309 as a chronic disease.

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain listed disabilities, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112, 38 C.F.R. §§ 3.307, 3.309.

The term "Persian Gulf Veteran" means a Veteran who served on active military, service in the Southwest Asia Theater of operations during the Persian Gulf War.  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317. 

The Persian Gulf War began on August 2, 1990, through a date to be prescribed by Presidential proclamation or law.  38 C.F.R. § 3.2(i).

VA will pay compensation to a Persian Gulf Veteran for qualifying chronic disability, resulting from any of the following (or any combination of the following): an undiagnosed illness or chronic multisymptom illnesses, including fibromyalgia and chronic fatigue syndrome, and or with signs or symptoms of an undiagnosed illness or medically unexplained chronic multisymptom illness.  38 C.F.R. § 3.317. 

For service members who served in the Southwest Asia theater of operations during the Persian Gulf War who exhibit objective indications of chronic disability manifested by one or more specific signs or symptoms, such disability may be service connected provided that it became manifest during active service in the Southwest Asia theater of operations or to a degree of 10 percent or more provided that the disability cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 501(a); 38 C.F.R. § 3.317(a)(1).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R.
§ 3.317(a)(3).  For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs and symptoms which may be manifestations of undiagnosed illness include signs or symptoms involving, but not limited to, fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).
An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Here, the Veteran seeks entitlement to service connection for diffuse arthralgia of the ankles, knees, and hips.  Specifically, the Veteran and his representative contend that his diffuse arthralgia of the ankles, knees, and hips was caused by a January 2003 anthrax vaccination while on active duty.  In the alternative, the Veteran also claimed that his diffuse arthralgia was caused by his exposure to chemicals while in the Persian Gulf.

As indicated earlier, the Veteran served in the Southwest Asia Theatre of Operations from August 1990 to June 1992 in support of Operation Desert Shield/Storm.  Therefore, 38 C.F.R. § 3.317 applies to the Veteran's claims.  

As noted, as a lay person, the Veteran is competent to describe symptoms, which he is able to perceive through the use of his senses.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.).  Further, the Veteran's statements and testimony are admissible and are to be considered as evidence of continuity.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible).  The Board thus finds that the Veteran is competent to describe his symptoms in service and thereafter.

Here, however, while the Veteran is competent to describe symptoms during and since service, he is not a doctor competent to diagnosis his condition in service or at any time thereafter.  When the medical evidence weighs against the likelihood of a link between service and a current condition, VA will not find that there is a relationship between a current diagnosis, for example a cognitive disorder, and service based upon the continuity of symptomatology as stated by the Veteran.  

When there is evidence of continuity of symptomatology, it does not necessarily follow that there is a relationship between a current diagnosis and the continuity of symptomatology as stated by the Veteran.  Medical evidence is required to demonstrate such a diagnosis and a relationship to service unless such the diagnosis and the relationship to service is one to which a lay person's observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (medical evidence is required to demonstrate continuity of symptomatology and any present disability unless such a relationship is one to which a lay person's observation is competent).

Although the Veteran is competent to describe symptoms of, for example, arthritis, unless the diagnosis is a condition that it capable of lay observation, the determination as to the presence or diagnosis of the disability is medical in nature and competent medical evidence is required to substantiate the claim.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  Here, the Veteran is not asserting any condition that is capable of lay observation.  See Jandreau, 492 F.3d at 1377 (explaining in a footnote, sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); see also Barr, 21 Vet. App at 309 (varicose veins were subject to non-expert diagnosis due to the readily observable defining characteristics of the condition).

Furthermore, for the disabilities before the Board in this appeal, a diagnosis cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  As demonstrated by this case, a diagnosis depends upon interpretation of symptoms, and clinical and diagnostic tests, such as X-rays and laboratory tests, which requires medical knowledge.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  Therefore, the Veteran's assertion or opinion that he has a given diagnosis or that no diagnosis can be made, and the relationship of a diagnosis or symptom to service is not competent evidence.  The Veteran's discussion of his symptoms over the years certainly is important, however, the Veteran's opinion as to the cause of his symptoms cannot outweigh the opinion of a medical professional.

To sum up the foregoing, the Board will consider the Veteran's testimony as it relates to the onset and continued presence of his symptoms.  Such lay evidence is relevant and competent.  To the extent that the Veteran is offering his own opinion as to what disability is causing the symptoms, the relationship of the disability to service, or that his symptoms have resulted from an undiagnosed illness, or from his exposure while serving in the Gulf War, the Board has disregarded the Veteran's opinions in its analysis.  

The record on appeal also shows that the Veteran received an anthrax vaccination on January 11, 2003, two days before his most recent DD Form 214 indicated he was released from active duty on January 13, 2003.  Subsequent medical records thereafter document the Veteran's complaints and treatment for diffuse arthralgia of the ankles, knees, and hips as well as a psychiatric disorder variously diagnosed as a cognitive disorder and a major depressive disorder.  As to his diffuse arthralgia, these complaints started just a few days after his January 2003 anthrax vaccination.  In fact, a July 2004 reserve component treatment record thereafter reported that diffuse arthralgia had been reported by others as a residual of the anthrax vaccination and the Veteran should not be given another anthrax vaccination.  In various correspondences, the Veteran's private physician indicated that he had been treating the Veteran since July 2003, and that the Veteran developed flu-like symptoms including muscle and joint aches, headache, fever, chills, and malaise following his receipt of a single dose of anthrax vaccine in January 2003.  Similarly, treatment records from the Dwight D. Eisenhower Army Medical Center in Fort Gordon, Georgia, documented that the Veteran experienced ongoing problems with pain, fatigue, and memory since receiving a single anthrax shot in January 2003.  A subsequent June 2008 Medical Evaluation Board found the Veteran disabled because of diffuse arthralgia and major depressive disorder with some cognitive dysfunction.  A September 2008 VA rheumatology consultation note indicated that the Veteran suffered from generalized aches and pains with no serologic or historic support for and autoimmune or inflammatory condition for the past 5 years.  The note indicated that the etiology of these aches and pains was unclear at the time.  

The Veteran was provided with a VA joints examination in August 2007, at which time the examiner concluded that there was no evidence of a joint disability upon X-rays or physical examination, and that there was insufficient evidence to warrant a diagnosis based on examination only of the bilateral knees, hips, and ankles.  The examiner continued that, with respect to joint problems, myalgias, and arthralgias, he was unable to give a firm diagnosis based on the examination and laboratory testing.  He was also unable to comment on any possible connection versus no connection regarding the Veteran's subjective claims and his previous anthrax immunization in 2003.  

The Veteran was provided with several additional VA examinations in April 2012.  The report of an April 2012 VA ankle conditions examination indicated that the Veteran did not now have, nor did he ever have, a diagnosed ankle condition.  The examiner diagnosed the Veteran as having "subjective diffuse arthralgias of unclear etiology which had since resolved, with no objective evidence of a right or left ankle condition.  Curiously, the examiner explicitly declined to provide an opinion as to whether the Veteran had a known diagnosis for the cause of his diffuse arthralgia because it had resolved with no objective evidence of current joint disorder.  Similarly, the examiner also explicitly declined to opine as to whether the Veteran had objective indications of a chronic disability resulting from the illness manifested by joint pain.  In addition, the examiner was unable to endorse a nexus between the Veteran's receipt of anthrax vaccine in January 2003 and his current symptoms.  

The Veteran was also provided with a VA hip and thigh examination in April 2012, at which time the examiner indicated that the Veteran did not now have, nor did he ever have, a diagnosed hip condition.  The Veteran was again diagnosed as having subjective diffuse arthralgias of unclear etiology, with no objective evidence of a bilateral ankle disorder.  Finally, the Veteran was provided with a VA knee and lower leg examination in April 2012, at which time the examiner indicated that the Veteran did not now have, nor did he ever have, a diagnosed knee condition.  The Veteran was again diagnosed as having subjective diffuse arthralgias of unclear etiology, with no objective evidence of a bilateral ankle disorder.  Finally, the Veteran was provided with a VA knee and lower leg examination in April 2012, at which time the examiner indicated that the Veteran did not now have, nor did he ever have, a diagnosed knee condition.  

As noted, the evidence reflects that the Veteran served in the Persian Gulf War.  Therefore, he is entitled to contemplation of 38 C.F.R. § 3.317 in adjudication of his claim.  The Veteran has complaints of ankle, knee, and hip pain within one year of separation from active duty service, which is not a manifestation of a diagnosed illness.  There is no evidence of a degenerative disease by radiological testing, laboratory testing, or clinical diagnosis.  Further, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 4-5 (2011).   In light of the above facts, the Board determines that the criteria for service connection for an undiagnosed illness manifested by diffuse arthralgia of the ankles, knees, and hips have been met.  Therefore, the Veteran's claim is granted.


ORDER

Entitlement to service connection for diffuse arthralgia of the ankles, knees, and hips is granted.


REMAND

The Veteran also seeks entitlement to service connection for an acquired psychiatric disorder.  Specifically, the Veteran and his representative contend that his psychiatric disorder was caused by the January 2003 anthrax vaccination while on active duty.  In the alternative, the Veteran also claimed that his psychiatric disorder developed secondary to his diffuse arthralgia of the ankles, knees, and hips, which, as explained above, is now subject to service connection.  Regrettably, the Board's review of the record reveals that another remand is required for this claim.

As discussed above, the record on appeal shows that the Veteran received an anthrax vaccination on January 11, 2003, two days before his most recent DD Form 214 showed he was released from active duty on January 13, 2003.  Subsequent medical records thereafter document the Veteran's complaints and treatment for a psychiatric disorder variously diagnosed as a cognitive disorder and a major depressive disorder.  

The Veteran was provided with a VA mental disorders examination in July 2007, at which time he was diagnosed as having moderate major depressive disorder.  The examiner opined that the Veteran's prior diagnoses of cognitive disorder were most likely related to depression and insomnia with diminished concentration.  However, the examiner did not opine as to the likely etiology of the major depressive disorder.  

A subsequent June 2008 Medical Evaluation Board found the Veteran disabled because of diffuse arthralgia and major depressive disorder with some cognitive dysfunction.  

In a March 2012 Remand, the Board directed that the Veteran be provided with a new VA psychiatric examination to determine the likely etiology of his diagnosed psychiatric disorder.  The Board explicitly directed the VA examiner to address whether it was at least as likely as not (50 percent probability or more) that any current psychiatric disorder, including a major depressive disorder and a cognitive disorder, was caused by the Veteran's active duty or had continued since service.  The Board's Remand also requested that the examiner address whether it was at least as likely as not (50 percent probability or more) that any current psychiatric disorder, including a major depressive disorder and a cognitive disorder, was caused by or aggravated by his diffuse arthralgia of the ankles, knees, and hips.

Pursuant to the Board's March 2012 Remand instructions, the Veteran was provided with another VA mental disorders examination in April 2012. At which time he was diagnosed as having somatoform disorder, not otherwise specified.  Curiously, while the examiner indicated that the Veteran's diagnosis of somatoform disorder had continued since service, she also opined that the disorder was not caused by the Veteran's active duty service.  The examiner also opined that the Veteran's somatoform disorder was less likely as not caused by or aggravated by the January 2003 in-service anthrax vaccination.  

Significantly, although the examiner indicated that the Veteran's somatoform disorder was not caused by or aggravated by his diffuse arthralgia, she opined that his somatoform disorder was related to the diffuse arthralgia of the ankles, knees, and hips.  The examiner explained that the Veteran's symptoms of pain "cannot be fully explained by a general medical condition or substance abuse OR, when there is an associated medical condition, the impairments due to the somatic symptoms are more severe than generally expected."  The examiner assured that the Veteran's symptoms were not feigned as in malingering or a factitious disorder, and that his somatization disorder itself was chronic and fluctuating, although it rarely remitted completely.  In essence, the April 2012 examiner opined that the all of the Veteran's symptoms, both physical and mental, were attributable to a somatoform disorder which continued since service but was not related to service.  

The Board finds that this opinion is inadequate for several reasons.  First, the opinion ignores all of the previous psychiatric diagnoses rendered.  When asked to list all of the mental disorders that Veteran has ever been diagnosed with, the examiner listed her own diagnosis of somatoform disorder but omitted the previous diagnoses of cognitive disorder and major depressive disorder.  Significantly, the examiner did not provide any explanation as to whether these previous diagnoses were misdiagnoses or whether they had resolved prior to the time of the April 2012 examination.  Additionally, the April 2012 opinion is not clear as to the onset of the Veteran's diagnosed somatoform disorder.  On one hand, the examiner explained that the Veteran's diagnosis of somatoform disorder had continued since service, while on the other hand she opined that the somatoform disorder was not caused by the Veteran's active duty service.  

As such, the Board finds the April 2012 VA mental disorders examination inadequate for purposes of determining service connection.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, a remand is necessary to ensure compliance with the terms of the March 2012 Board remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination for the claim of entitlement to service connection for a psychiatric disorder, to include cognitive disorder and major depressive disorder.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The examiner is asked to address the following:  

(a)  Whether it is at least as likely as not (50 percent probability or more) that any current psychiatric disorder, including his diagnosed major depressive disorder and a cognitive disorder, was present in service, was caused by service, or is otherwise related to service?

(b)  Whether it is at least as likely as not (50 percent probability or more) that any current psychiatric disorder, including his diagnosed major depressive disorder and a cognitive disorder, was caused by or aggravated by the Veteran's January 2003 anthrax vaccination.

(c)  Whether it is at least as likely as not (50 percent probability or more) that a psychosis manifested itself to a compensable degree in the first year following the Veteran's January 2003 separation from his second period of active duty.

(d)  Whether it is at least as likely as not (50 percent probability or more) that any current psychiatric disorder, including his diagnosed major depressive disorder and a cognitive disorder, was caused by or aggravated by his diffuse arthralgia of the ankles, knees, and hips.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

If major depressive disorder and/or a cognitive disorder is not found on current clinical examination, the examiner must provide an opinion as to whether these diagnosed disorders medically shown at any time during the period of appeal.  Specifically, the examiner is asked to comment upon the diagnoses rendered in the July 2007 VA mental disorders examination and June 2008 Medical Evaluation Board, to include whether any such diagnosed disabilities have resolved.  

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

A complete rationale must be provided for any opinion offered.

2.  Then readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case which must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


